Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered July 5, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the People questioned him about his brother’s threatening letter to a witness without giving the defendant advance notice pursuant to CPL 240.43. Because the defendant failed to object to these questions on this ground at trial, the issue is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245), and we decline to reach it in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [1]).
Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.